Dismissed and Memorandum Opinion filed July 13, 2006







Dismissed
and Memorandum Opinion filed July 13, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00566-CR
____________
 
JOHN JOE ANDRADA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause No. 1048737
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of aggravated robbery.  In accordance with
the terms of a plea bargain agreement with the State, the trial court sentenced
appellant on April 27, 2006, to confinement for fifteen years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
13, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)